Title: To George Washington from Stephen Sayre, 15 October 1784
From: Sayre, Stephen
To: Washington, George



Sir
Georgetown [Md.] 15th Octo. 1784

When I did myself the honor of laying before your Excellency such thoughts as then occur’d to my imagination on the importantance of opening this River, it was not my Intention to have given you the trouble of a Reply; but I am not ashamed to acknowledge myself happy in the honorable Correspondence.
It is my wish, that every Idea, leading to accomplish the great Object may be made public, and have reason to beleive the money may sooner be raised by Tontine, than in any other way, not only from the success such a mode has generally met with in Europe, but from the approbation of every Individual I have conversed with on the subject. Nor is there any other method which so fairly discharges posterity from the Toll, doing equal Justice to Creditors. I conceive also, that the early profits or enviable payments which the Toll will make to the Lenders will create an ardent disposition in the public to see Inland navigation extended to its utmost stage of improvement. It is reported, and I hope truly, that your Excellency will be at Annapolis; about the 1t of novr  I propose being there also at the same time, when I shall, unreservedly communicate my Ideas, and I trust, prove to conviction, that as to the work, nothing is more practicable than a good, safe, & convenient navigation thro the great & Little Falls, without a single Lock—to my understanding, all Idea of Locks ought to be renounced & exploded forever—perhaps in all cases of navigation; but surely in this River. The single difficulty, in case the two States agree, is to raise the Funds. I am clearly persuaded that £50000 Maryland Cury would make a good navigation, & upon a plan that would never require repairs. I am, most respectfully Yours &c. &c.

Stephen Sayre

